NOTICE OF ALLOWABILITY
This action is in response to the Appeal Brief filed 09/08/2020; wherein Claims 6, 11, 17 and 19 have been canceled and claims 1-5, 7-10, 12-16, 18 and 20-29 are pending and Allowed after incorporating the below Examiners amendments.
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Timothy Ohara on 01/20/2021.
Please amended the claims as stated below:
Please amend independent claim 1 as follows: Add “, and a valve configured to open and close is not in continuous fluid communication between respective ones of the sample columns and the collection vessels” to the end of the last line of the claim.
.Please amend independent claim 24 as follows: Add “, and a valve configured to open and close is not in continuous fluid communication between respective ones of the sample columns and the collection vessels” to the end of the last line of the claim.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Wright is considered the closest prior art to the claimed invention, disclosing a super critical fluid (SCF) extraction apparatus and method similar to that claimed expect lacking the claimed switching valve. Houck is cited in combination for teaching a switching valve similar to that claimed.
However, as discussed by Applicants’ in the Appeal Brief, the combination of Wright and Houck results in a second valve between the respective collection vessels and sample columns, and thus to independent method claim 12 does not disclose constant fluid communication between the respective ones of the sample columns and the collections vessels throughout the method; and to presently-amended independent apparatus claims 1 and 24, which now clearly recite negative limitations which specify there is no closable valve between the respective collection vessels and sample columns, does not disclose the possibility of removing the second valve between the respective collection vessels and sample columns because the second valve is necessary for static extraction using SCF as in Wright and Houck.
Thus Claims 1-5, 7-10, 12-16, 18 and 20-29 are non-obvious over the prior art allowed after incorporating the below Examiners amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773